                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

BERNARD NICHOLL,                             )
                                             )
          Plaintiff,                         )
                                             )
          v.                                 )   No. 16 C 50151
                                             )
WEXFORD HEALTH CARE SOURCES, INC.,           )
et al.,                                      )   Judge Thomas M. Durkin
                                             )
         Defendants.                         )
                                             )

                       MEMORANDUM OPINION AND ORDER

      Plaintiff Bernard Nicholl alleges that health care providers or administrators

Amber Allen, Tim Chamberlain, Susan Tuell, Lisa Wick, Kristina Mershon, Bessie

Dominguez and Wexford Health Care Sources, Inc. (“Defendants”) were deliberately

indifferent to his medical needs while he was an inmate at Dixon Correctional

Center. Defendants asserted the affirmative defense of Nicholl’s failure to exhaust

his administrative remedies prior to filing suit. Before the Court are the Reports

and Recommendations (“R & Rs”) of Magistrate Judge Iain D. Johnston and Lisa A.

Jensen which taken together recommend the dismissal of each of the individual

defendants. R. 103; R. 143. For the following reasons, the Court adopts the R & Rs

to the extent they recommend dismissal of the individual defendants, and also

dismisses Wexford from the case.
                                    Background 1

      In his second amended complaint (“SAC”), Plaintiff Bernard Nicholl alleges

that while he was an inmate at Dixon Correctional Center: (1) the individual

defendants were deliberately indifferent to his chronic pulmonary disease (“COPD”)

(Count I); (2) the individual defendants were deliberately indifferent to his bone spurs

(Count II); and (3) Wexford failed to provide timely and adequate medical treatment

for the same conditions (Count III). Defendants asserted the affirmative defense of

failure to exhaust administrative remedies. Magistrate Judge Johnston conducted an

evidentiary hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008) on that

issue (“Initial Pavey Hearing”). Subsequently, Judge Johnston issued an R & R

finding that except for Nicholl’s claim that Dominguez was deliberately indifferent in

her treatment of Nicholl’s COPD, Plaintiff had failed to exhaust his claims against

the individual defendants (the “Initial R & R”). R. 103. Judge Johnston determined

that a grievance dated January 19, 2016 and concerning Dominguez’s conduct “fairly

raise[d] the issue of the symptoms” of COPD, and that Nicholl was excused from

appealing the response to his grievance because there was no evidence that he had

received one. Id. at 5-6. But Judge Johnston determined that no other grievance fairly

raised any defendant’s deliberate indifference to his bone spurs, COPD, or any related

symptom. Id. 4-5. The Initial R & R did not mention Wexford.




1 Additional background facts and a summary of the exhaustion requirements under
the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), and Illinois law are set forth
in the July 23, 2018 and May 31, 2019 R & Rs that are the subject of this opinion. R.
103; R. 143.
                                           2
      Thereafter, Defendants obtained additional records suggesting that contrary

to his testimony at the Initial Paving Hearing, not only had Nicholl received a

response to his January 2016 grievance, but also he had appealed the response. But

the records also suggested that Nicholl failed to complete the grievance process by

appealing to the Administrative Review Board as required under Illinois law. R. 143

at 3-4, 8. Accordingly, Defendants timely objected to the Initial R & R on the ground

that Nicholl had failed to exhaust his administrative remedies with respect to

Dominguez after all. The Honorable Frederick J. Kapala—assigned to the case at the

time—returned the matter to Magistrate Judge Johnston to issue a revised R & R. R.

121. Judge Johnston ordered another Pavey hearing (the “Second Pavey Hearing”). R.

122. Before the hearing, the case was reassigned to Magistrate Judge Jensen and the

undersigned judge. R. 131; R. 134. Following the hearing, Judge Jensen issued an R

& R dismissing Dominguez for Nicholl’s failure to exhaust the COPD claim against

her (the “Second R & R”). But Judge Jensen recommended without more that the

“[t]he case . . . continue as to Defendant Wexford” (the “Second R & R”). R. 143 at 9.

Nicholl did not file an objection, but Defendants objected to the extent the Second R

& R recommended that Wexford remain in the case. R. 144.

                                      Analysis

      The Court addresses the recommendations in the R & Rs for the dismissal of

the individual defendants before discussing whether the case should proceed against

Wexford.




                                          3
I.      Individual Defendants

        Neither party offered any objection to the recommendation in the Initial R &

R that the Court dismiss individual defendants Allen, Chamberlain, Tuell, Wick and

Mershon from the case after being afforded a sufficient opportunity to do so.

Accordingly, having reviewed the Initial R & R, which is well-reasoned and

supported, the Court adopts it to that extent and hereby dismisses these defendants

from the case for Nicholl’s failure to exhaust his claims as to each of them.

        Nor did any party offer any objection to the recommendation in the Second R

& R that the Court dismiss Dominguez, the only remaining individual defendant. The

Court reviewed the Second R & R, and finds that it also is well-reasoned and

supported, and therefore adopts the recommendation to dismiss Dominguez from the

case.

II.     Wexford

        What remains is Nicholl’s claim against Wexford. In Count III of the SAC,

Nicholl alleges that the purportedly unconstitutional medical care he received for

bone spurs and COPD was caused by Wexford’s failures to: (a) “employ adequate

numbers of doctors, nurses, specialists, and other medical providers to ensure the

delivery of constitutionally required medical care;” (b) “provide reasonably prompt

medical care;” (c) “provide timely emergency treatment;” (d) “properly manage

medications;” and (e) “identify and correct incompetent medical treatment.” R. 23 ¶

55.




                                           4
      Defendants argue that dismissal of Wexford is proper because “no grievance

mentions Wexford or the alleged systemic deficiencies alleged in his [SAC]” and “no

aspect of [Nicholl’s] cause of action was properly exhausted” in any case. See generally

R. 144 (emphasis in original). Defendants’ argument flounders on the first point but

succeeds on the second. Indeed, Defendants are correct that Nicholl’s grievances do

not specifically mention Wexford and do not detail problems with its policies or

practices. But as Defendants themselves later acknowledge, Nicholl need not name

Wexford in a grievance in order to exhaust his claims against it, and his grievance

need only put administrators on notice of the alleged problem with a fair opportunity

to respond. See R. 149 at 5 (for “institutional defendants such as Wexford, the inmate

merely needs to provide sufficient descriptive information about the underlying

claim” (emphasis in original)); see also Strong v. David, 297 F.3d 646, 650 (7th Cir.

2002) (“a grievance suffices if it alerts the prison to the nature of the wrong for which

redress is sought”); Maddox v. Love, 655 F.3d 709, 720 (7th Cir. 2011) (failure to name

defendants in grievance was a “mere technical defect” and didn’t require dismissal).

      Thus, the real problem here is not the grievance’s lack of specificity, but rather

Nicholl’s utter failure to exhaust any relevant grievances, as detailed in the R & Rs

and discussed supra. Without a properly exhausted claim of a constitutional violation,

Nicholl’s claim against Wexford dies on the vine. Cf. Orozco v. Wexford Health

Sources, Inc., 2018 WL 306923, at *4 (S.D. Ill. Jan. 5, 2018 (allowing claim against

Wexford to go forward despite failure to identify Wexford or implicate its policies in




                                           5
grievances because plaintiff exhausted his administrative remedies through

grievance implicating physician).

      Nicholl nevertheless argues that Defendants waived their objection to

Wexford’s continued presence in the case, having failed to object to the Initial R & R

to the extent that it allowed the case to proceed against Wexford, and framed the

issue at the Second Pavey Hearing as concerning Dominguez only. 2 R. 148. In

response, Defendants argue that there was no waiver, because Magistrate Judge

Johnston recommended allowing the underlying claim against Dominguez to go

forward, “which, if accepted, would mean that there was an underlying exhausted

claim against Wexford.” R. 149 at 3-4. Defendants’ logic is sound, and sufficiently

explains the timing of Defendants’ objection. But even assuming Defendants had

erred by not objecting sooner, and even though Nicholl need not specifically name

Wexford in any grievance, that does not change the fact that Nicholl failed to exhaust

any of his claims against the individual defendants, and nor did he perfect any

institutional claim. Accordingly, having failed to put forth evidence of a medical

grievance that fairly raised the issue of deliberate indifference to his COPD or bone

spurs, and was fully exhausted, Count III necessarily fails.




2 Nicholl also argues that Count III should proceed because he did not know that
Wexford employed any of the individual defendants, and therefore could not name
Wexford in his grievances. But this argument is a non-starter. As shown, Nicholl was
not required to name Wexford, so long as his grievances “alert[ed] the prison to the
nature of the wrong for which redress is sought.” Strong, 297 F.3d at 650. Accordingly,
his failure to do so was not the issue.
                                          6
                                    Conclusion

      For the foregoing reasons, the Court adopts Magistrate Judge Ian D.

Johnston’s R & R to the extent that it dismisses individual defendants Amber Allen,

Tim Chamberlain, Susan Tuell, Lisa Wick, and Kristina Mershon, R. 103, and adopts

Magistrate Judge Lisa Jensen’s R & R to the extent that it dismisses individual

defendant Bessie Dominguez, R. 143. And because there has been no exhaustion of

any of Nicholl’s claims, the Court also dismisses Wexford. Civil case terminated.

                                              ENTERED:




                                              _______________________
                                              Honorable Thomas M. Durkin
                                              United States District Judge

Dated: October 4, 2019




                                          7
